Title: To George Washington from Major Benjamin Tallmadge, 20 August 1780
From: Tallmadge, Benjamin
To: Washington, George


					
						Sir
						North Castle [N.Y.] Augt 20th 1780
					
					Since my last I have made several attempts to open a Communication with C—— Junr by the way of Oysterbay or Cow Neck. The Person whom I mentioned to Your Excellency as the properest Man to engage, & secure C——’s Services, was once from home at N.Y. & last monday night I sent over an Officer who formerly resided at Oysterbay, but the Person in question was then too ill to be seen. I shall still pay attention to this matter, tho’ the Reffugee boats which frequently pass up & down the Sound makes ⟨c⟩rossing very dangerous.
					Enclosed is a Letter from the Person who has for ⟨mutilated⟩ long time bro’t dispatches from the C——’s—Your Excellency will perceive he has been attacked by some of the Ruffugee Boats. He requests more men, as may be seen by the enclosed—Your Excellency will please to direct me in the matter—There are several Continental Crews at Stamford & Horseneck, whose Duty I am unacquainted with—Perhaps one of these can be spared.
					I am sorry Lt B——r was drove from L.I. so suddenly as Dispatches

from C——Junr were then waiting for him. I have the Honor to be Your Excellency’s most Obedt Servt
					
						Benja. Tallmadge
					
				